UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerRAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R The number of shares of the registrant's Common Stock outstanding onAugust 5, 2011 was 124,745,576. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q June 30, 2011 Table of Contents PART I.FINANCIAL INFORMATION:Page(s) Glossary. 1 ITEM 1.Financial Statements (Unaudited): Condensed consolidated statement of operations. 2 Condensed consolidated balance sheet. 3 Condensed consolidated statement of cash flows. 5 Condensed consolidated statement of stockholders’ equity and comprehensive income. 6 Notes to condensed consolidated financial statements. 7 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 34 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk. 48 ITEM 4.Controls and Procedures.51 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings. 53 ITEM 1A.Risk Factors. 53 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 55 ITEM 3.Defaults Upon Senior Securities. 56 ITEM 4.Reserved. 56 ITEM 5.Other Information. 56 ITEM 6.Exhibits. 56 SIGNATURES. 61 GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report on Form 10-Q are defined as follows: AFUDC Allowance for funds used during construction BtuBritish thermal units CEOChief Executive Officer CFO Chief Financial Officer Citrus Citrus Corp. Company Southern Union and its subsidiaries EBIT Earnings before interest and taxes EITR Effective income tax rate EPA United States Environmental Protection Agency ETE Energy Transfer Equity, L.P. Exchange Act Securities Exchange Act of 1934 FERC Federal Energy Regulatory Commission FDOT/FTE Florida Department of Transportation, Florida’s Turnpike Enterprise Florida Gas Florida Gas Transmission Company, LLC GAAPAccounting principles generally accepted in the United States of America Gallons/d Gallons per day LNG Liquefied natural gas LNG Holdings Trunkline LNG Holdings, LLC MADEP Massachusetts Department of Environmental Protection MDPU Massachusetts Department of Public Utilities MGPs Manufactured gas plants MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf Million cubic feet MMcf/d Million cubic feet per day MPSC Missouri Public Service Commission NGL Natural gas liquids NMED New Mexico Environment Department PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBs Polychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP PRPs Potentially responsible parties RCRAResource Conservation and Recovery Act SARs Stock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SEC United States Securities and Exchange Commission Sigma Sigma Acquisition Corporation Southern Union Southern Union Company SPCCSpill Prevention, Control and Countermeasure SUGS Southern Union Gas Services TBtu Trillion British thermal units TCEQ Texas Commission on Environmental Quality Trunkline Trunkline Gas Company, LLC Trunkline LNG Trunkline LNG Company, LLC 1 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Operating revenues (Note 13) $ Operating expenses Cost of natural gas and other energy Operating, maintenance and general Depreciation and amortization Revenue-related taxes Taxes, other than on income and revenues Total operating expenses Operating income Other income (expenses) Interest expense ) Earnings from unconsolidated investments Other, net ) ) Total other expenses, net ) Earnings before income taxes Federal and state income tax expense (Note 9) Net earnings Preferred stock dividends - ) - ) Loss on extinguishment of preferred stock - ) - ) Net earnings available for common stockholders $ Net earnings available for common stockholders per share Basic $ Diluted $ Cash dividends declared on common stock per share $ Weighted average shares outstanding (Note 4) Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS June 30, December 31, (In thousands) Current assets Cash and cash equivalents $ $ Accounts receivable net of allowances of $4,467 and $3,321, respectively Accounts receivable – affiliates Inventories Deferred natural gas purchases Natural gas imbalances - receivable Prepayments and other assets Total current assets Property, plant and equipment Plant in service Construction work in progress Less accumulated depreciation and amortization Net property, plant and equipment Deferred charges Regulatory assets Deferred charges Total deferred charges Unconsolidated investments(Note 5) Goodwill Other Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES June 30, December 31, (In thousands) Stockholders’ equity (Note 15) Common stock, $1 par value; 200,000 shares authorized; 125,975 and 125,839 shares issued, respectively $ $ Premium on capital stock Less treasury stock: 1,240 and 1,230 shares, respectively, at cost ) ) Less common stock held in trust: 573 and 597 shares, respectively ) ) Deferred compensation plans Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Long-term debt obligations(Note 7) Total capitalization Current liabilities Long-term debt due within one year(Note 7) Notes payable (Note 7) Accounts payable and accrued liabilities Federal, state and local taxes payable Accrued interest Natural gas imbalances - payable Derivative instruments (Note 10 and 11) Other Total current liabilities Deferred credits Accumulated deferred income taxes Commitments and contingencies(Note 12) Total stockholders' equity and liabilities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by (used in) operating activities: Depreciation and amortization Deferred income taxes Provision for bad debts Unrealized loss (gain) on commodity derivatives ) Share-based compensation expense Earnings from unconsolidated investments, adjusted for cash distributions ) ) Changes in operating assets and liabilities ) Net cash flows provided by operating activities Cash flows (used in) provided by investing activities: Additions to property, plant and equipment ) ) Loan to unconsolidated investments ) - Plant retirements and other ) Net cash flows used in investing activities ) ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdraft ) Issuance of long-term debt - Renewal cost for credit facilities ) ) Dividends paid on common stock ) ) Dividends paid on preferred stock - ) Repayment of long-term debt obligation ) ) Net change in revolving credit facilities ) Other Net cash flows used in financing activities ) ) Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Premium Common Deferred Accumulated Total Stock, on Treasury Stock Compen- Other Stock- $1 Par Capital Stock, Held sation Comprehensive Retained holders' Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2010 $ $ $ ) $ ) $ $ ) $ $ Comprehensive income (loss): Net earnings - Net change in other comprehensive loss (Note 6) - ) - ) Comprehensive income - Common stock dividends declared - ) ) Share-based compensation - Restricted stock issuances 7 (7 ) - Exercise of stock options ) - Contributions to Trust - - - ) - - - Disbursements from Trust - - - ) - - - Balance June 30, 2011 $ $ $ ) $ ) $ $ ) $ $ The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of the Companyhave been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by GAAP, and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2010, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, treating, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides LNG terminalling and regasification services.The Gathering and Processing segment is primarily engaged in connecting wells of natural gas producers to its gathering system, treating natural gas to remove impurities to meet pipeline quality specifications, processing natural gas for the removal of NGL, and redelivering natural gas and NGL to a variety of markets.Its operations are located in West Texas and Southeast New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. See Note 3 – ETE Merger for information related to the Company’s intent to merge with ETE. 2.New Accounting Principles Accounting Principles Not Yet Adopted.In June 2011, the FASB issued authoritative guidance that changes how a company may present comprehensive income.The guidance allows entities to elect to present items of net income and other comprehensive income in one continuous statement or in two separate, but consecutive statements and eliminates the current option to report other comprehensive income and its components in the statement of changes in equity.The guidance is effective as of the beginning of a fiscal year that begins after December 15, 2011 and interim and annual periods thereafter, with early adoption permitted.The Company does not expect the guidance to materially impact its consolidated financial statements as the guidance only requires a change in the placement of previously disclosed information. In May 2011, the FASB issued authoritative guidance on fair value measurements that clarifies some existing concepts, eliminates wording differences between GAAP and International Financial Reporting Standards (IFRS), and in some limited cases, changes some principles to achieve convergence between GAAP and IFRS. The guidance provides a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between GAAP and IFRS and also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. The guidance is effective for periods beginning after December15, 2011. The Company is currently evaluating the impact of this guidance, but does not expect it will materially impact its consolidated financial statements. 7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.ETE Merger On July19, 2011, the Company entered into a Second Amended and Restated Agreement and Plan of Merger (Second Amended Merger Agreement) with ETE and Sigma Acquisition Corporation, a wholly-owned subsidiary of ETE (Merger Sub). The Second Amended Merger Agreement modifies certain terms of the Agreement and Plan of Merger entered into by the Company, ETE and Merger Sub on June15, 2011 as amended on July4, 2011. The Second Amended Merger Agreement provides for the merger of Merger Sub with and into the Company (Merger), with the Company continuing as the surviving corporation in the Merger. As a result of the Merger, the Company will become a wholly-owned subsidiary of ETE. The Merger is expected to close in the first quarter of 2012, subject to stockholder approval and certain other regulatory approvals. Under the terms of the Second Amended Merger Agreement, at least 50 percent, and no more than 60 percent, of the shares of common stock of the Company issued and outstanding immediately prior to the effective time of the Merger (Outstanding Shares) will be cancelled and converted into the right to receive cash in the amount of $44.25 per Outstanding Share (subject to reduction of that amount of cash per Outstanding Share, and supplementation with ETE Common Units, in the event that holders of more than 60 percent of the Outstanding Shares elect to receive cash) and at least 40 percent, and no more than 50 percent of the Outstanding Shares will be cancelled and converted into the right to receive 1.0 ETE Common Units per Outstanding Share (subject to reduction of that number of ETE Common Units per Outstanding Share, and supplementation with cash, in the event that holders of more than 50 percent of the Outstanding Shares elect to receive ETE Common Units). On July19, 2011, ETE entered into an amended and restated agreement and plan of merger (Citrus Merger Agreement) with Energy Transfer Partners , L.P. (ETP). Pursuant to the Citrus Merger Agreement, immediately prior to the effective time of the Merger, ETE will assign and Southern Union will assume the benefits and obligations of ETE under the Citrus Merger Agreement. Under the Citrus Merger Agreement, it is anticipated that Southern Union will cause the contribution to ETP of its 50 percent interest in Citrus Corp., which owns 100 percent of Florida Gas and is currently jointly owned by Southern Union and ElPaso Corporation (Citrus Merger). The Citrus Merger will be effected through the merger of CrossCountry Energy, LLC, a Delaware limited liability company and wholly-owned subsidiary of Southern Union that indirectly owns a 50 percent interest in Citrus Corp., with and into Citrus ETP Acquisition, L.L.C., a Delaware limited liability company and wholly-owned subsidiary of ETP. In exchange for the interest in Citrus Corp., Southern Union will receive approximately $2.0billion, consisting of $1.895billion in cash and $105million of ETP common units, with the value of the ETP common units based on the volume-weighted average trading price for the ten consecutive trading days ending immediately prior to the date that is three trading days prior to the closing date of the Citrus Merger. Immediately prior to the effective time of the Merger, Southern Union will contribute to Merger Sub the funds it receives pursuant to the Citrus Merger (not to exceed $1.45 billion) in exchange for an equity interest in Merger Sub proportionate to its deemed share, which means the fraction (i) the numerator of which is the amount, if any, contributed by Southern Union to Merger Sub pursuant to the Second Amended Merger Agreement and (ii) the denominator of which is the aggregate value of the merger consideration of the Merger, valuing the ETE common units based upon the volume weighted average price of the ETE common units for the five trading days ending on the trading day immediately preceding the effective time of the Merger. The Second Amended Merger Agreement contains certain termination rights for the Company and ETE.In certain circumstances, upon termination of the Second Amended Merger Agreement, the Company or ETE, as applicable: (i) will be required to pay a termination fee of $181.3 million to the other and (ii) may be obligated to pay the other’s Merger costs and expenses in an amount not to exceed $54 million. 8 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consummation of the merger is subject to customary conditions, including, without limitation: (i)the adoption of the Second Amended Merger Agreement by the stockholders of the Company, (ii)the expiration of the waiting period applicable to the merger under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, which expiration occurred on July 28, 2011, (iii)the receipt of required approvals from the FERC, the MPSC and, if necessary, the MDPU, (iv) the effectiveness of an ETE registration statement on Form S-4 relating to the ETE common units to be issued in the merger, and (v)the absence of any law, injunction, judgment or ruling prohibiting or restraining the merger or making the consummation of the merger illegal. On July 13, 2011, the Company and ETE filed a joint application with the MPSC, requesting an order from the MPSC authorizing the Company to take certain actions to allow ETE to acquire the equity interests of the Company, including its subsidiaries.On July 11, 2011, as amended July 26, 2011, ETE filed a registration statement on Form S-4 relating to the registration of the ETE common units to be issued in the merger. The Company has made certain customary representations and warranties and covenants in the Second Amended Merger Agreement, including without limitation covenants regarding: (i)the conduct of the business of the Company prior to the consummation of the merger, (ii)the calling and holding of a meeting of the Company’s stockholders for the purpose of obtaining its required stockholder approval and (iii)the use of reasonable best efforts to cause the merger to be consummated. 4.Earnings per Share Basic earnings per share is computed based on the weighted average number of common shares outstanding during each period.Diluted earnings per share is computed based on the weighted average number of common shares outstanding during each period, increased by common stock equivalents from stock options, restricted stock and SARs.A reconciliation of the shares used in the basic and diluted earnings per share calculations is shown in the following table for the periods presented. Three Months Ended June 30, Six Months Ended June 30, (In thousands) Weighted average shares outstanding - Basic Dilutive effect of share-based compensation awards Weighted average shares outstanding - Diluted The table below includes information related to stock options and SARs that were outstanding but have been excluded from the computation of weighted-average stock options due to the exercise price exceeding the weighted-average market price of the Company’s common shares. Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Options and SARs excluded - - Exercise price ranges N/A $
